Citation Nr: 0607044	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at St. Alphonsus Regional Medical Center 
from November 6 to 11, 2003.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The appellant reportedly had active military service from 
January 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 determination by the 
Department of Veterans Affairs (VA) Medical Center in Boise, 
Idaho.  

The appellant provided testimony to the undersigned Veterans 
Law Judge via videoconference hearing in November 2005.  A 
copy of the transcript has been associated with the file.  

In August 2004, the appellant submitted additional evidence 
(a statement from B.F. Hill, M.D.,), which was prior to the 
matter being certified to the Board.  His representative 
executed a waiver of initial RO review of the new evidence in 
February 2006.  The evidence will therefore be considered in 
this decision.  38 C.F.R. § 20.1304 (2005).


FINDINGS OF FACT

1.  The appellant incurred medical expenses at St. Alphonsus 
Regional Medical Center (St. Alphonsus) from November 6 to 
11, 2003.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on November 6 to 11, 2003, was not 
authorized prior to the appellant's undergoing that 
treatment.

3.  As the private medical care provided from November 6 to 
11, 2003, was not for, or adjunct to, a service-connected 
disability, the appellant is only eligible for reimbursement 
of private medical expenses under the Veterans Millennium 
Health Care and Benefits Act.

4.  Following emergency and intensive care treatment on 
November 6, 2003, which was administered at St. Luke's 
Hospital, the appellant's condition stabilized and he was 
transferred to St. Alphonsus to undergo additional testing.  

5.  The evidence establishes that the appellant's medical 
treatment at St. Alphonsus was not for emergency services, 
and that the appellant could have been safely transferred to 
a VA medical facility for the recommended testing.


CONCLUSION OF LAW

The criteria for reimbursement for unauthorized medical 
expenses incurred at St. Alphonsus Regional Medical Center 
from November 6 to 11, 2003, have not been met.  38 U.S.C.A. 
§§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.54, 17.120, 
17.1000, 17.1002 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks reimbursement for medical expenses that 
he incurred from November 6 to 11, 2003, at St. Alphonsus, 
which is a non-VA medical facility.  Generally, the admission 
of a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54.  The record 
does not contain any indication that the veteran was told 
that VA would authorize payment for this private medical 
treatment.  The appellant does not dispute this fact.  The 
appellant's treatment at St. Alphonsus therefore was not 
authorized.  Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120, the VA may reimburse veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a) For veterans with service-connected 
disabilities. Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services: 

(1) For an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service- 
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability (does 
not apply outside of the States, 
Territories, and possessions of the 
United States, the District of Columbia, 
and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) In a medical emergency. Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable. VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

The treatment rendered to the appellant at St. Alphonsus was 
not for the purpose of treating an adjudicated service-
connected disability or a non-service-connected disability 
which was aggravating a service-connected disability.  The 
appellant has not established service connection for any 
disorder, to include one that is total and permanent.  There 
is also no indication that the appellant was participating in 
a rehabilitation program at the time of his hospitalization.  
The appellant has made no allegation contrary to these 
findings.  Thus, the facts surrounding the current appeal do 
not fit into the statutory scheme established by Congress for 
the payment of or reimbursement for expenses incurred at a 
non-VA facility.  The United States Court of Appeals for 
Veterans Claims (Court) has held that all three 
regulatory/statutory requirements outlined above (a, b, and 
c) must be met before the reimbursement may be authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).  The criteria for 
reimbursement of unauthorized medical expenses under 38 
C.F.R. § 17.120 were not met.  Once again, the appellant does 
not contend otherwise.

Indeed, the appellant has specifically voiced disagreement 
with VA's determination that he is not entitled to payment or 
reimbursement for the private medical expenses incurred at 
St. Alphonsus from November 6 to 11, 2003, as adjudicated 
under the Veterans Millennium Health Care and Benefits Act, 
Public Law 106- 177 (Millennium Act).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2005).  Section 1725 was enacted as 
part of the Millennium Act.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time veteran becomes 
stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment; 

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
(U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2005).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2005).  The 
main issue in dispute is whether the appellant satisfies 
sections (c) and (d).  

Medical records from St. Alphonsus show that the appellant 
was initially presented to the emergency department at St. 
Luke's Meridian Center with the onset of right-sided weakness 
and expressive aphasia.  He was subsequently transferred to 
St. Alphonsus for evaluation of a possible stroke and 
myocardial infarction.  A consultation report dated November 
6 indicated that arrangements had been made to transfer the 
appellant to St. Alphonsus because he has previously 
experienced a recurrent transient ischemic attack and was 
seen by Dr. G. Lyons.  He was admitted to St. Alphonsus on 
November 6, 2003.  An MRI conducted that same day showed an 
acute infarct in the left posterior division of the middle 
cerebral artery territory.  Hospital notes as early as 
November 8 indicate that the appellant was a patient at the 
Boise VA Medical Center, and that he had no other insurance.  
The appellant's discharge summary indicated that the 
appellant's right-sided symptoms had resolved almost 
completely at the time of his admission, but that his 
expressive speech disturbance improved slowly over the 
several days he was hospitalized.  

Consideration has been to statements/reports received from 
the appellant's treating physicians.  In a November 2003 
report, Dr. Hill indicated that the appellant was admitted to 
St. Luke's Medical Center with symptoms of an acute stroke.  
He stated that a work-up confirmed a non-hemorrhagic stroke 
as well as a possible myocardial infarction.  As a result of 
the dual conditions, he said the appellant was transferred to 
St. Alphonsus because acute interventional radiology, 
cardiology, and neurology were all available at that 
facility.  Dr. Hill noted that he discussed his "concerns 
regarding the VA's ability to provide such interventional 
services" and his recommendation with both the appellant and 
his spouse.  Similarly, in a statement dated in June 2004, 
S.J. Fry, M.D., stated that the appellant was transferred to 
St. Alphonsus because emergent neurologic and cardiac 
consultations were required, and that, to her "best 
knowledge," the VA hospital did not offer those services.  
She added that the decision to transfer the appellant to St. 
Alphonsus was "made within the emergency room setting 
without subspecialty consultation."  No indication was made 
by either physician that the appellant's condition prevented 
him from being safely transferred to the VAMC, or that the 
VAMC was actually contacted to determine whether care at its 
facility was feasible.  

In April 2004, the VAMC denied the appellant's claim for 
reimbursement of unauthorized medical expenses incurred at 
St. Alphonsus from November 6 to 11, 2003 based on the 
finding that the appellant and could have transferred to a VA 
medical facility following his emergency room evaluation.  It 
was also noted that he could have even come to VAMC for the 
emergency evaluation.  A similar conclusion was made when the 
VAMC reexamined the appellant's claim in July 2004.  The VAMC 
again found that the appellant could have been evaluated by 
VA.  In other words, two separate medical professional 
reviews concluded that the records from St. Alphonsus showed 
that the appellant was stable for transfer to the VAMC after 
his initial evaluation, and that the VAMC was capable of 
handling the appellant's case.

Having reviewed the complete record, to include the testimony 
presented by the appellant and his spouse, the Board 
concludes that the care rendered to the appellant from 
November 6 to 11, 2003 at St. Alphonsus was not rendered for 
"emergency treatment" as defined by applicable law.  That 
is, it was not furnished when VA or other Federal facilities 
were not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002.  There is also 
sufficient evidence showing that the VA medical center was 
capable of providing the appellant the medical services that 
he required.  

While the Board acknowledges that the appellant's condition 
required urgent attention, the descriptions provided by Drs. 
Hill and Fry do not meet the requirements for emergency 
services under 38 C.F.R. § 17.1002.  The appellant could have 
been safely transferred from St. Luke's to a VA medical 
center on November 6, 2003.  Moreover, as indicated in the 
records received from St. Alphonsus, the appellant's right-
sided symptoms had resolved almost completely at the time of 
his admission to that facility.  This obvious improvement is 
uncontroverted in the medical evidence.

The Board is bound by the law, and our decision is dictated 
by the relevant statutes and regulations.  See 38 U.S.C.A. § 
7104(c); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  As noted above, the provisions of 38 U.S.C.A. § 1725 
provide a very specific definition as to what is considered 
"emergency services."  The circumstances of the current case 
do not meet these requirements.  In summary, the Board finds 
that the evidence fails to satisfy the criteria listed in 38 
U.S.C.A. § 1728(a).  The Board also finds that the appellant 
is not eligible to receive reimbursement for the reasonable 
value of emergency treatment under the provisions of 38 
U.S.C.A. § 1725.  The benefit sought on appeal must be 
denied.

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq., which made several amendments to 
the law governing certain VA claims, to include redefining 
VA's duty-to-assist and notification obligations.  However, 
it does not appear that these changes are applicable to 
claims such as the one decided herein.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
17).  In any event, the veteran was provided a VCAA letter on 
August 17, 2004.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159 (2005); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

Finally, a review of the record shows that the appellant was 
not provided with the text of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1000-8.  However, the Board finds that this fact 
does not require further development or remand.  The 
appellant was clearly aware that in order to receive benefits 
under these provisions he would have to establish that his 
treatment was for a medical emergency and/or that treatment 
at a VA facility was not feasible available to him.  He was 
advised of the criteria in April 28 and August 17, 2004 
letters, and has submitted evidence and argument in support 
of his assertion that these criteria were met.  As the 
appellant is aware of the need to submit evidence on this 
matter, further remand merely to tell the veteran what he 
apparently already knows would needlessly delay a final 
decision.  Ultimately, this oversight is harmless error.


ORDER

Entitlement to reimbursement for unauthorized medical 
expenses incurred at St. Alphonsus Regional Medical Center 
from November 6 to 11, 2003, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


